DETAILED ACTION

Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions.
This Office Action is in response to the amendments and remarks filed on 01/07/2021.
Claims 22, 32, and 52-58 have been amended.
Claims 1-21, 23-31, 33-41, 44-51, and 60 have been cancelled.
New claims 61-69 have been added.
Claims 22, 32, 42, 43, 52-59, and 61-69 are currently pending and considered below.

Response to Amendment

Applicant’s arguments and amendments, see Remarks/Amendments, filed 01/072021, with respect to the rejection of claims 22, 32, and 42-60 under 35 USC §103 have been fully considered and are persuasive.  The rejection of claims 22, 32, and 42-60 under 35 USC §103 has been withdrawn.  Amended independent claims 22, 32, and 58 include additional elements not taught by the prior art and therefore include allowable subject matter as detailed below.

Allowable Subject Matter

Claims 22, 32, 42, 43, 52-59, and 61-69 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Rowland (US 2013/0054426), Dies (US 2014/0222819), Kulkarni (US 2014/0201848), Petterson (US 2014/0164938), and Naga (US 2013/0275669) disclosing:
Rowland disclosing a system of multi-tiered levels of service in a subscriber system.
Dies disclosing a system of monitorying content types based on metadata.
Kulkarni disclosing a system for private and public sharing of user content.
Petterson disclosing a system of tracking shared content.
Naga disclosing disclosing a system of tiered pricing for content storage.
The prior art of record, however, does not teach at least these elements of the independent claims:
the content management system tracking and determining a content category specific number of shares by the user account of the plurality of content items; 
wherein each share of the content category specific number of shares by the user account involves the content management system publicly or privately sharing a content item of the plurality of content items that belongs to the particular content category; 
wherein if the content management system privately shares a content item of the plurality of content items belonging to the particular content category, then the content management system associates, in a database, (a) at least one target user account held with the content management system with (b) the content item, such that the at least one target user account is granted an access to the content item in the content management system; 
wherein if the content management system publicly shares a content item of the plurality of content items belonging to the particular content category, then the content management system generates a custom network address for use with a web browser to access the content item at the custom network address without an authentication; 
the content management system determining whether the content category specific number of shares by the user account exceeds a first content category specific threshold; 
wherein the first content category specific threshold is greater than one; 
the content management system providing, in a graphical user interface at a client device associated with the user account, a content category specific offer to upgrade the user account to have access to a content category specific feature of the content management system; and 
wherein the providing the content category specific offer is based on: the content category specific number of shares by the user account exceeding the first content category specific threshold
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.C/Examiner, Art Unit 3682

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682